DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 30-34, 36-39, 41, and 42 are pending
Claims 36-39 and 41 are withdrawn from consideration as directed to a non-elected invention.
Claims 30-34 and 42 are presented for examination, and ALLOWED for the reasons that follow.

Response to Amendment
The Declaration of Dr. Kumar under 37 CFR 1.132 filed 25 July 2022 is sufficient to overcome the rejection of Claims 30-34 and 42 based upon the combined teachings of Tengler, Draper, Sanghvi, Venkatesh, Oshlack, Freese, Murtaza, and Castan as set forth in the previous office action.  The Kumar declaration, despite originating from a named inventor, presents objective evidence in the form of comparative data establishing the criticality of the specifically claimed combination of the release controlling coating on the metformin solids and the particular osmolality of the unsaturated solution.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The data provided by the Kumar declaration establishes that it is the combination of a particular range of ethylcellulose coating combined with the suspension solution modified to a particular osmolality, which significantly, and unexpectedly, nearly eliminates metformin leaching from the particulates suspended in such a solution.  See Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (to overcome obviousness evidence must show that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.).  On this basis, the obviousness of Claims 30-34 and 42 over the combined teachings of Tengler, Draper, Sanghvi, Venkatesh, Oshlack, Freese, Murtaza, and Castan as set forth in the previous office action cannot be maintained, and the rejection of Claims 30-34 and 42 is hereby WITHDRAWN.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minxi Rao on 10 August 2022.
The application has been amended as follows: 
IN THE CLAIMS:Claim 36:	Has been CANCELLED.
Claim 37:	Has been CANCELLED.
Claim 38:	Has been CANCELLED.
Claim 39:	Has been CANCELLED.
Claim 41:	Has been CANCELLED.

Allowable Subject Matter
Claims 30-34 and 42 are allowed for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN M BASQUILL/Primary Examiner, Art Unit 1613